DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is responsive to the amendment filed on 18 December 2020. As directed by the amendment: Claims 1 and 11 have been amended. Claims 1-3, 6-13, and 16-20 currently stand pending in the application. 
The amendments to Claims 1 and 11 are sufficient to overcome the rejections under 35 U.S.C. 112(a) and (b) listed in the previous action. Namely, the failure to comply with the written description requirement and the indefiniteness have been resolved. Accordingly, the relevant rejections under 35 U.S.C. 112(a) and (b) are withdrawn. 


Response to Arguments
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. Applicant contends that Georges (US 9,180,022) fails to teach or suggest or otherwise disclose “delivering the plate and the spacer to a surgical site via the insertion tool, wherein the plate and spacer is positioned between a pair of vertebrae.” Specifically, Applicant alleges that plate 11 of Georges cannot be received between adjacent vertebrae because the plate 11 is sized to allow the plate to be positioned along the anatomical shape of the spine in the lateral plane. The plate engages the adjacent vertebrae. Positioning “between a pair of vertebrae” (i.e. non-adjacent vertebrae) would allow an interpretation in which the plate and spacer are positioned between a pair of non-adjacent vertebrae, one superior vertebra positioned superiorly to the plate and one inferior vertebra positioned inferiorly to the plate, such that the plate and spacer are positioned longitudinally between the pair of vertebrae. However, assuming an interpretation of a pair of adjacent vertebrae, under broadest reasonable interpretation, when the spacer is between a pair of adjacent vertebrae, at least part of the plate that is adjacent the spacer is positioned longitudinally between the pair of vertebrae along a longitudinal direction. In addition or alternatively, the plate and spacer are positioned longitudinally between the plane of a superior endplate of a superior one of the pair of vertebrae and the plane of an inferior endplate of an inferior one of the pair of vertebrae. Examiner notes that the figure representing a Skyline plate, as replicated in the Arguments (p. 8), is of an extended length compared to the plate disclosed in Georges, such that the positioning of the Skyline plate as shown with respect to the vertebrae cannot be used to draw conclusions about the positioning of Georges’ plate with respect to the vertebrae. 
Further, the specification of the instant application does not disclose, nor do the drawings show, that the plate is fully disposed in a disc space between two adjacent vertebrae. The plate appears to have superior and inferior raised portions, shown in Figs. 131 and 136, which may preclude insertion between adjacent vertebrae, and only the fingers 2038, 2040 have stabilizer elements 2036 for engaging the vertebrae from within a disc space, indicating that only the fingers may be positioned in the disc space. Part of the plate not received in the disc space would be positioned longitudinally between the pair of vertebrae along a longitudinal direction, as is the plate of Georges in the interpretations supra. 
The arguments as to hypothetical modifications of Georges’ plate have been fully considered but are moot because such modifications are not set forth in the previous or current Office Actions. 

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: improper grammar. The following amendments are suggested: 
As to Claim 1 / ll. 4-5 and Claim 11 / ll. 5-6: “wherein the plate and the spacer [[is]] are positioned” 
Appropriate correction is required.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. US 9,180,022 to Georges et al. (hereinafter, "Georges") in view of U.S. Patent Application Publication No. US 2016/0058564 to Zappacosta et al. (hereinafter, “Zappacosta”), U.S. Patent No. US 7,658,766 to Melkent et al. (hereinafter, “Melkent”), U.S. Patent Application Publication No. US 2014/0214166 to Theofilos (hereinafter, "Theofilos"), and teaching reference U.S. Patent No. US 8,491,658 to Etminan (hereinafter, “Etminan”). 
As to Claims 1-3 and 6-10, Georges discloses a surgical method comprising attaching a plate (11) and a spacer (1) to an insertion tool (63, 23), shown in Figs. 4-10, wherein the plate comprises a body having through-holes; delivering the plate and the spacer to a surgical site via the insertion tool (col. 5 / ll. 45 – col. 6 / ll. 11), wherein the plate and spacer is positioned between a pair of vertebrae (under broadest reasonable interpretation, the spacer is between a pair of adjacent vertebrae and at least part of the plate that is adjacent the spacer is positioned longitudinally between the pair of vertebrae along a 
Georges is silent as to wherein a second non-threaded bore is configured to receive a second portion of the insertion tool. 
Zappacosta teaches a surgical method comprising attaching a plate (14) and a spacer (12) to an insertion tool (100), shown in Figs. 8, 11, and 16; delivering the plate and the spacer to a surgical site, 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the plate disclosed in Georges to have a second non-threaded bore that is configured to receive the second portion (Georges, 41) of the insertion tool, since this cantilevered snap-fit interaction as taught by Zappacosta results in a secure and reversible interface between the insertion tool and plate. Georges’ plate may be increased in width such that the plate body surrounds and encloses the cutout that is configured to receive the second portion of the insertion tool, resulting in the second non-threaded bore, such that the second portion may slide into the resulting second non-threaded bore to snugly engage the distal surface of the plate, ensuring a snug fit between tool and plate, while guiding the second portion of the tool and preventing its unintentional disengagement. Then, the first non-threaded bore is configured to receive the first portion of the tool and the second non-threaded bore is configured to receive the second portion, as supra. 
Georges is silent as to wherein the plate comprises a body having a pair of downwardly angled through-holes and an upwardly angled through-hole; wherein the first non-threaded bore is between one of the pair of downwardly angled through-holes and the upwardly angled through-hole. 
Melkent teaches an implant (10) comprising a plate (32) comprising a body having a downwardly angled through-hole (54) for fixation into an inferior vertebra, and an upwardly angled through-hole for fixation into a superior vertebra, to prevent back-out of the screws and thus the plate to thereby stabilize the implant between the vertebrae (col. 6 / ll. 34-54), shown in Figs. 6A-6C. 

Georges is silent as to wherein the spacer comprises a c-shaped body and wherein the c-shaped body comprises an inner surface having a threaded bore formed therein. 
Theofilos ‘166 teaches a method of attaching a plate (210) and spacer (140) delivered to a surgical site via an insertion tool (400) [0074-0077], shown in Figs. 9A-9B, wherein the plate and spacer is positioned between a pair of vertebrae; attaching the plate to at least one of the pair of vertebrae [0077]; and releasing the plate and spacer from the insertion tool, wherein the plate and the spacer remain at the surgical site and are decoupled from one another; wherein the spacer comprises a c-shaped body. 
Etminan teaches a surgical method of delivering a plate (14) and spacer (12) to a surgical site, wherein the plate and spacer is positioned between a pair of vertebrae; wherein the spacer comprises a c-shaped body; wherein the c-shaped body comprises an inner surface having a threaded bore (80) formed therein for interaction with the insertion tool (col. 9 / ll. 41-44), shown in Figs. 1, 8, and 9. 


As to Claims 11-13 and 16-20, Georges discloses a surgical method comprising attaching a plate (11) and a spacer (1) to an insertion tool (63, 23), shown in Figs. 4-10, wherein the insertion tool comprises an extension (41 including 51), an outer shaft (43 on 23), and a coupling shaft (63 including distal end 66) within the outer shaft (col. 5 / ll. 45 - col. 6 / ll. 11); delivering the plate and the spacer to a surgical site via the insertion tool, wherein the plate and spacer is positioned between a pair of vertebrae (under broadest reasonable interpretation, the spacer is between a pair of adjacent vertebrae and at least part of the plate that is adjacent the spacer is positioned longitudinally between the pair of vertebrae along a longitudinal direction; in addition or alternatively, the plate and spacer are positioned longitudinally between the plane of a superior endplate of a superior one of the pair of vertebrae and 
Georges is silent as to wherein a first non-threaded bore is configured to receive the extension of the insertion tool. 
Zappacosta teaches a surgical method comprising attaching a plate (14) and a spacer (12) to an insertion tool (100), shown in Figs. 8, 11, and 16; delivering the plate and the spacer to a surgical site, wherein the plate and spacer is positioned between a pair of vertebrae; attaching the plate to at least one of the pair of vertebrae; and releasing the plate and the spacer from the insertion tool, wherein the plate and the spacer remain at the surgical site, and wherein the plate further comprises a non-threaded 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the plate disclosed in Georges to have a first non-threaded bore that is configured to receive the extension (Georges, 41) of the insertion tool, since this cantilevered snap-fit interaction as taught by Zappacosta results in a secure and reversible interface between the insertion tool and plate. Georges’ plate may be increased in width such that the plate body surrounds and encloses the cutout that is configured to receive the extension of the insertion tool, resulting in the first non-threaded bore, such that the extension may slide into the resulting first non-threaded bore to snugly engage the distal surface of the plate, ensuring a snug fit between tool and plate, while guiding the extension of the tool and preventing its unintentional disengagement. Then, the first non-threaded bore is configured to receive the extension of the tool and the second non-threaded bore is configured to receive the coupling shaft, as supra. 
Georges is silent as to wherein the plate comprises a body having a pair of downwardly angled through-holes and an upwardly angled through-hole; wherein the first non-threaded bore is between one of the pair of downwardly angled through-holes and the upwardly angled through-hole and the second non-threaded bore is between the other one of the pair of downwardly angled through-holes and the upwardly angled through-hole. 
Melkent teaches an implant (10) comprising a plate (32) comprising a body having a downwardly angled through-hole (54) for fixation into an inferior vertebra, and an upwardly angled through-hole for fixation into a superior vertebra, to prevent back-out of the screws and thus the plate to thereby stabilize the implant between the vertebrae (col. 6 / ll. 34-54), shown in Figs. 6A-6C. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the plate in Georges to angle the through-holes through the superior supra, the first non-threaded bore, which is on the right side of the plate of Georges in Fig. 7, and receives the extension (Georges, 41, on the right in Fig. 7) of the insertion tool, is between the downwardly angled through-hole on the right and the upwardly angled through-hole on the right in the superior-inferior direction. At least a portion of the chamfer that is included in the cutout of the side of the plate that is enclosed in the modification supra to create the first non-threaded bore is in line with and between a portion of the downwardly angled through-hole on the right and a portion of the upwardly angled through-hole on the right. The second non-threaded bore (Georges, 19) is between the downwardly angled through-hole on the left and the upwardly angled through-hole on the right, in a diagonal direction, shown in Georges Figs. 1 and 7. 
Georges is silent as to wherein the spacer comprises a c-shaped body and wherein the c-shaped body comprises an inner surface having a threaded bore formed therein. 
Theofilos ‘166 teaches a method of attaching a plate (210) and spacer (140) delivered to a surgical site via an insertion tool (400) [0074-0077], shown in Figs. 9A-9B, wherein the plate and spacer is positioned between a pair of vertebrae; attaching the plate to at least one of the pair of vertebrae [0077]; and releasing the plate and spacer from the insertion tool, wherein the plate and the spacer remain at the surgical site and are decoupled from one another; wherein the spacer comprises a c-shaped body. 

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to modify the spacer (Georges, 1) of Georges to have a c-shaped body such as taught in Theofilos ‘166, for use with and opening toward the plate (Georges, 11) disclosed in Georges, since Theofilos ‘166 teaches that an intervertebral spacer having a c-shape used in conjunction with an abutting but not coupled plate provides sufficient support for a pair of vertebrae, and may provide ease of packing the interior of the spacer with graft material. To accommodate this modification while still utilizing the insertion tool and alignment method required by Georges, the now c-shaped body as taught in Theofilos ‘166 would have a threaded bore formed on an inner surface at a posterior portion of the spacer to replace the threaded bore (5, Georges) on the original shape of Georges’ spacer. Then, the insertion tool of Georges would also be modified to increase in length such that the threaded end of the coupling shaft (63, Georges) may pass through the aligned non-threaded bore of the plate and extend to threadedly engage the threaded bore of the spacer in the posterior portion of the spacer. Etminan teaches engagement of a posteriorly located threaded bore of a spacer with a threaded end of an insertion tool. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TRACY L KAMIKAWA/Examiner, Art Unit 3775               

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775